Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al.
With respect to claim 1, Guiroy discloses a vessel for treatment of radioactive liquid, the vessel including a shielded housing 1 defining an ion exchange chamber 6 therein (see FIG. 1), the ion exchange chamber configured to receive ion exchange media 7 in its interior between an interior top surface and an interior bottom surface, an inlet diffuser (e.g., the circular part of 9b) disposed in the ion exchange chamber proximate the bottom surface capable of functioning as an inlet diffuser, an outlet collection header (the circular part of 9a) disposed in the ion exchange chamber proximate the top surface capable of functioning as an outlet collection header, a process inlet (e.g., a vertical leg of 9b) in fluid communication with the inlet diffuser 9b capable of functioning as a process inlet, and a process outlet (a vertical leg of 9a) in fluid communication with the header 9a capable of functioning as a process outlet, the process inlet (vertical leg of 9b) and inlet diffuser 9b being fluidly coupled with a source 11 of the radioactive liquid, the radioactive liquid entering the ion exchange chamber 6 at the inlet diffuser (at the 
Concerning claim 2, Bostick et al disclose ion exchange media that is not regenerable (e.g., CST or IONSIV® IE-911).
As to claim 3, Bostick et al disclose crystalline silicotitanate (e.g., CST or IONSIV® IE-911).
Concerning claim 8, Guiroy discloses an inlet and outlet as being disposed in a riser of the ion exchange vessel (e.g., formed by element 13).
Regarding claim 10, Guiroy discloses the housing as including an inner shell 2 extending with the housing 1 so as to separate the ion exchange chamber (e.g., the space containing the adsorbent bed 7) from a convective air flow path extending through the housing (e.g., the convective air flow path formed by the gap between housing parts 2 and 3 shown in FIG. 1). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND  as applied to claim 1 above, and further in view of Levendusky (US 4,107,044).
With respect to claim 4, Guiroy discloses the shielded housing 1 as including biological shielding 3, 15 for protection against radiation emitted from the ion exchange chamber (see the fifth and sixth full sentences of page 8 and the second full sentence of page 9 of the machine translation) but fails to specify biological shielding in the form of lead shielding. Levendusky discloses an analogous apparatus that includes lead shielding 17 for preventing the emission of radiation from an ion exchange chamber in an analogous device. It would have been obvious to have substituted lead shielding as disclosed by Levendusky for the biological shielding employed by Guiroy in order to protect the ambient environment from radiation as taught by Levendusky.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al as applied to claim 1 above, and further in view the technical report “Small Column Ion Exchange Technology at Savannah River Site” by the U.S. Department of Energy, referred to hereafter as “DOE”.
With respect to claim 5, Guiroy and Bostick et al fail to specify the ion exchange chamber as being formed of stainless steel. DOE discloses an analogous device that includes an ion exchange chamber formed from stainless steel (see FIG. 3-5 on page 41 which specifies the tank wall as being formed of “SS” which is an acronym for stainless steel as well known in the art) and suggests that such a material is capable of containing aqueous solutions containing radionuclides. It would have been obvious to have modified the ion exchange chamber suggested by Guiroy and Bostick et al so as to have been formed of stainless steel as 
With respect to claim 6, Guiroy includes an inlet diffuser 9b but fails to specify an inlet diffuser including a plurality of inlet screens. DOE discloses an analogous apparatus that includes an inlet diffuser including a plurality of inlet screens for distributing an aqueous solution containing radionuclides at an inlet side of an ion exchange chamber (see the left photograph in FIG. 3-8 on page 44). It would have been obvious to have substituted the inlet diffuser having a plurality of inlet screens as disclosed by DOE for the inlet diffuser employed by Guiroy in order to provide the predictable result of distributing an aqueous solution containing radionuclides at an inlet side of an ion exchange chamber as taught by DOE.
With respect to claim 7, Guiroy includes an outlet collection header 9a but fails to specify an outlet collection header including a plurality of inlet screens. DOE discloses an analogous apparatus that includes an outlet collection header including a plurality of outlet screens for collecting a purified aqueous solution at an outlet side of an ion exchange chamber (see the left photograph in FIG. 3-8 on page 44). It would have been obvious to have substituted the outlet collection header having a plurality of outlet screens as disclosed by DOE for the outlet collection header employed by Guiroy in order to provide the predictable result of distributing an aqueous solution containing radionuclides at an inlet side of an ion exchange chamber as taught by DOE.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guiroy (WO 02/0654478) in view of the article “A COMPLETE EVALUATION OF IONSIV® IE-911 AND CHABAZITE ZEOLITE FOR THE REMOVAL OF RADIOSTRONTIUM AND CESIUM FROM WASTEWATER” by Bostick et al as applied to claim 1 above, and further in view of the technical report “Small Column Ion Exchange Technology at Savannah River Site” by the U.S. Department of Energy, referred to hereafter as “DOE” and Rodgers (US 3,111,586).


Withdrawn Objections and Rejections
The objections to the disclosure have been withdrawn in view of applicant’s amendments to the specification filed on 8/13/2021.
The objections to the drawings have been withdrawn in view of the replacement drawings filed on 8/13/2021.
The rejections under 35 U.S.C. 102(a)(1) based upon Levendusky, DOE, and Guiroy have been reconsidered and withdrawn in view of applicant’s amendments to claim 1 filed on 8/13/2021.

Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Guiroy does not disclose radioactive liquid that passes upwardly through an adsorbent bed, however, the last two full sentences of page 6 of the machine language translation state “It is possible to reverse the direction of circulation of the liquid, in an alternate embodiment, be distributed by the lower ring 9b, and recovered by the upper ring 9a. In this case, the liquid flows upwardly in the barrel 2, whereas in the case described above, it flows from top to bottom”, of which clearly discloses upward flow of the radioactive liquid through the adsorbent bed. Alternatively, Bostick et al disclose the concept of using upward flow in a bed of ion exchange media for maximizing contact between a radioactive liquid and ion exchange media (see the last paragraph of page 3 of Bostick et al).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773